DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 8/9/2021 has been entered. 

Election/Restrictions
Applicant’s election without traverse of Species C (Figures 14A-15) in the reply filed on 8/4/2020 is acknowledged.
Claims 1 and 16 are allowable. Claims 9, 15, and 17-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A through Species J (between embodiments depicted in Figures 1-32), as set forth in the Office action mailed on 6/25/2020, is hereby withdrawn and Claims 9, 15, 17-18 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Spears on 8/17/2021.

The application has been amended as follows: 
In the Claims:
-Claim 18 has been CANCELLED.


Reasons for Allowance
Claims 1, 3-17, 19, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 16 and 21, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention.
Regarding Claims 1 and 16, one can draw attention to Stager (US PGPUB 2016/0374673) which discloses several of the claimed features (see Final Rejection Stager fails to at least explicitly disclose the second closure assembly/second actuating body being actuated in a motion relative to the first closure assembly/first actuating body as the second closure assembly/second actuating body (the knob 130) of Stager is rotated to move the first closure assembly/first actuating body (nut 160) together therewith and further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated two closure assemblies that are actuatable relative to each other without the use of improper hindsight drawn from Applicant’s specification as motivation. 
Further attention can be brought to the disclosure of Viola (US Patent 5,443,198) which also was relied upon in previous rejections as Viola discloses several features of the claimed invention including a first (140; Figure 15) and second (144, 146) closure assemblies for actuating an elongated coupling member (30, 34, 36; Figures 1, 16a, 17a), however, Viola fails to disclose the coupling member comprising a proximal threaded portion and the closure assemblies being configured to engage/disengage the proximal threaded portion to actuate the elongated coupling member as claimed. 
Even further attention can be brought to the disclosure of Popov (US PGPUB 2005/0015103) which discloses several features of the claimed invention (as outlined in the Non-Final Rejection mailed on 5/10/2021) including a first closure assembly (handle Popov fails to disclose the elongated coupling member (rod 30) comprising a proximal threaded portion. Nalagatla (US Patent 8,910,847) teaches such an elongated coupling member (114; Figure 3) comprising a proximal threaded portion (286) which is actuated by a closure assembly (knob 120). While it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the elongated coupling member (rod 30) and first closure assembly (handle 68, wheel 45) of Popov to embody a threaded portion with a knob type closure assembly as taught by Nalagatla for the reasons as previously outlined, the resultant apparatus would not have taught the claimed invention. Specifically, the second closure assembly (lever 46, engagement member 47, fork 50) of Popov would not have necessarily engaged the threaded portion, incorporated from Nalagatla, as the notch (see 51 of Figure 2 of Popov) is engaged to actuate the elongated coupling member (30) of Popov to its second closed position and the combination of teachings would not have led one to incorporate the notch into a proximal threaded portion. And further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate such notch into the incorporated threaded portion such that the second closure assembly of Popov can engage the proximal threaded portion without the use of improper hindsight drawn from Applicant’s own specification. 
Therefore, the claimed inventions of Claims 1 and 16 are viewed as allowable over the prior art. 
Regarding Claim 21, none of the prior art references, anticipated or rendered Claim 21, render the claimed invention allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/17/2021